  Case 1:19-cr-02039-SMJ             ECF No. 90      filed 05/06/21       PageID.304 Page 1 of 2




      United States District Court, Eastern District of Washington
                              Magistrate Judge Mary K. Dimke
                                          Yakima

 USA v. MORRIS BRUCE                                  Case No. 1:19-CR-2039-SMJ-1
 JACKSON

                                        Video Conference
                        The Defendant agreed to appear via video conference.

 Initial Appearance on Pretrial Release Petitions:                                          05/06/2021

 ☒ Pam Howard, Courtroom Deputy [Y]                  ☒ Thomas Hanlon, US Atty (video)
                                                     ☒ Kenneth Therrien and Elijah Marchbanks,
                                                       Defense Atty (video)
 ☒ Linda Leavitt, US Probation / Pretrial            ☒ Interpreter NOT REQUIRED
   Services Officer (tele)
 ☒ Defendant present ☒in custody USM
   appearing by video from Kittitas County Jail

 ☐    USA Motion for Detention                        ☒    Rights given
 ☐    USA not seeking detention                       ☒    Acknowledgment of Rights filed
 ☐    Conditions of Release Imposed                   ☐    Defendant received copy of charging document
 ☐    Conditions of Release as Previously Imposed     ☐    Defendant waived reading of charging document
                                                      ☒    Petitions reviewed in open court

                                                      ☐    Supplemental Pre-Trial Services Report ordered


                                              REMARKS
        Due to the current COVID-19 public health crisis, all parties including Defendant, appeared by
video or teleconference.
        Defendant was assisted by counsel and advised of their rights and the allegations contained in the
3 pending petitions containing alleged violations #1 to 5. The court notes Violation #3 is duplicative of
violation #2. USA and Defense agree. The Court dismisses Violation #3.
        The Defendant acknowledged to the Court that their true and correct name is: MORRIS BRUCE
JACKSON.
        A denial of the violations pending on the petition is entered on behalf of Defendant.
        Court and counsel discuss scheduling of pretrial release revocation hearing.


The Court ordered:
        1. Violation #3 is dismissed.
        2. Defendant shall be detained by the U. S. Marshal until further order of the Court.




Digital Recording/Y-102                Time: 2:02 p.m. – 2:11 p.m.                                  Page 1
  Case 1:19-cr-02039-SMJ    ECF No. 90     filed 05/06/21   PageID.305 Page 2 of 2




                            Pretrial Release Revocation Hrg:
                     05/12/2021 @ 2:00 p.m. [Y/MKD](Video Conf)




Digital Recording/Y-102       Time: 2:02 p.m. – 2:11 p.m.                     Page 2
